Motion of petitioner to set aside the report of the official referee granted and respondent suspended from the practice of the law for a period of three years. Motion of respondent to confirm report of the official referee denied. There is some direct evidence that respondent was engaged in “ ambulance chasing,” and there is ample proof of circumstances which plainly indicate that respondent has been so engaged. That proof is as follows: (1) Respondent was retained in from two hundred to two hundred and twenty-five negligence cases a year, most of them involving small claims; (2) many of these retainers came to respondent over the telephone; (3) in many cases respondent never saw his client; (4) respondent kept no books *567of account; (5) check stubs were not retained after the end of each current year; (6) canceled check vouchers were retained but most of those concerning which testimony was given were payable to “ Cash; ” (7) between 1931 and 1936 respondent had cheeks aggregating $46,423.83 (nearly all payable to “ Cash ”) cashed by the proprietor of a cigar stand in the building in which respondent made his office; respondent was unable to explain the use of the greater number of these checks; (8) bills of particulars and pleadings in actions brought by respondent were always unverified; (9) between June, 1933, and October, 1935, respondent was retained and sought to recover damages for personal injuries for a man and his wife, or for either alone, three claims under one name, two under another name, and three others under a still different name in each of the three actions, there being five different names for eight causes; (10) one Burke, who had no regular vocation, recommended to respondent over a period of ten years, twelve to twenty cases. He was not called as a witness and respondent proved a half-hearted effort to locate him. Comment is unnecessary. The court cannot agree with the conclusion of the official referee. The motion to confirm the report of the official referee is denied, and the motion of the petitioner that respondent should be disciplined is granted. Respondent was admitted in 1925, has borne a good reputation, and has not had any difficulties with clients over questions of finance. Respondent is suspended from the practice of the law for a period of three years. Present — Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ.